Citation Nr: 9905477	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD)

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from August 1972 to August 
1974.

On VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
in March 1997, the veteran did not check box 7A, indicating 
that he wished to appear personally at a hearing before a 
member of the Board of Veterans' Appeals (Board).  However, 
he did check box 7B, indicating that he would appear 
personally before a member of the Board sitting in 
Washington, D.C.

In view of the apparent contradiction in the veteran's 
statements, the Board requested clarification in January 
1999.  The veteran responded the same month, stating that he 
wished a hearing before a member of the Board appearing at 
the RO.

This matter must be resolved prior to consideration of the 
veteran's claim.  See 38 C.F.R. § 20.700(a) (1998).  In view 
of the foregoing, this case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO, in the order in which 
his March 1997 request for such a hearing 
was received.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 

ensure compliance with due process requirements.  The Board 
intimates no opinion as to the ultimate outcome of his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


